Mailed:										
In re application of							:
Platt		
									:	DECISION ON
Serial No. 15/501,217						:	PETITION

Filed:	February 2, 2017						:
For: RIBBED AND APERTURED FLUOROPLASTIC 
       SUPPORT SHEET FOR A FILTER SUBSTRATE AND
       METHOD OF MAKING SAME

This is a decision on the Petition under 37 CFR 1.181 filed on February 5, 2021 to withdraw the finality of the office action dated January 29, 2021.

In response to the non-final office action of October 19, 2020, Applicant amended claim 1 to overcome an objection. Applicant also added new claims 10-14.  The Examiner’s position is that the scope of independent claim 1 was changed because it now requires that the filter be a filter substrate support sheet for a filter substrate, a predetermined structure including a thickness between opposed surfaces, and the predetermined pattern of ribs in the filter substrate support sheet unaffected by the predetermined pattern of apertures. The apertures are now required to be between the ribs in the support sheet. Therefore, the Office Action can properly be made Final.

A copy of the amended claim is listed below.


    PNG
    media_image1.png
    245
    830
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    214
    791
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    283
    800
    media_image3.png
    Greyscale


Applicant asserts that claim 1, prior to amendment specified “A support, sheet for a filter substrate.” The claim never claimed a filter just a support sheet. This preamble limitation was amended to “A filter substrate support sheet for a filter substrate.” The amendment did not change the substantive scope of the claims. 

The Examiner stated that claim 1 was amended to specify, “a predetermined structure including a thickness between opposed surfaces.” Applicant asserts this was not a substantive amendment. In the previous non-final office Action of October 19, 2020 the Examiner rejected, claims 1-9 “under 35 U.S.C. 112(b)” in which he stated that the reference to “the entire thickness” in line 12 of claim 1 lacked antecedent basis.  The Examiner suggested replacing “the entire thickness” with “an entire thickness”.  Applicant however amended claim 1 to include the limitation “a predetermined structure including a thickness between opposed surfaces” to provide antecedent basis for “the entire thickness” 

The Examiner stated that a substantive change was made by Applicant amending claim 1 to state: “desired predetermined pattern of ribs in the filter substrate support sheet” and is unaffected by the predetermined pattern of apertures. In the rejection of claims 1-9 under 35 U.S.C. 112(b) in the Non-Final Office Action the Examiner stated that the reference to “the structure” lacked antecedent basis and recommended changing this phrase to “a structure.” Claim 1 states that the support sheet included “apertures punched through the entire thickness thereof in a predetermined pattern, said 

In the amendment, Applicant changed “by the structure of the support sheet [which included ribs]” to “the desired predetermined pattern of ribs,” which does have antecedent basis. Moreover, this amendment specifically incorporates the reference to the predetermined pattern of ribs included in the defined meaning of “in a predetermined pattern” unaffected by the structure of the limitation, i.e., that the predetermined pattern of apertures, which are punched through the entire thickness of the support sheet, is independent of an unaffected by the desired predetermined pattern of ribs. The amendment did not change the substantive scope of the claims.

The Examiner also states “[t]he apertures are now required to be between the ribs in the support sheet,” suggesting that this limitation was added by amendment and not included in claim 1 prior to amendment. Claim 1, both prior to and subsequent to amendment, specified, “said predetermined pattern of apertures includes apertures extending through the ribs and outer surface segments between the ribs.”  A new limitation was not added by amendment.

The amendments to the claims in response to the Non-Final Office Action provided clarifying; non-substantive changes to the claims. 


















DECISION

The petition is GRANTED.  

The finality of the January 29, 2021 is withdrawn and the period for response continues to run from January 29, 2021.

/Timothy H. Meeks/
___________      
Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

CAESAR RIVISE, PC7 Penn Center, 12th Floor1635 Market StreetPhiladelphia PA PENNSYLVANIA 19103-2212